     3:13-cr-30084-SEM-TSH # 69    Page 1 of 10                                      E-FILED
                                                      Thursday, 20 August, 2020 02:39:29 PM
                                                                Clerk, U.S. District Court, ILCD

           IN THE UNITED STATES DISTRICT COURT
           FOR THE CENTRAL DISTRICT OF ILLINOIS
                   SPRINGFIELD DIVISION

UNITED STATES OF AMERICA,                )
                                         )
                Plaintiff,               )
                                         )
     v.                                  )        Case No. 13-cr-30084
                                         )
CHARLES BRACKHAN,                        )
                                         )
                Defendant.               )

                                  OPINION

SUE E. MYERSCOUGH, U.S. District Judge:

     Before the Court is Defendant Charles Brackhan’s Motion for

Compassionate Release (d/e 63) requesting a reduction in his term

of imprisonment pursuant to 18 U.S.C. § 3582(c)(1)(A). For the

reasons set forth below, the motion is DENIED.

                             I. BACKGROUND

     On September 25, 2014, Defendant pled guilty to Counts One,

Three, and Five of the Superseding Indictment. Count One of the

Superseding Indictment charged Defendant with manufacturing a

substance containing marijuana, in violation of 21 U.S.C. §

841(a)(1). Count Three charged Defendant with possessing,

brandishing, and discharging a firearm in furtherance of a drug


                              Page 1 of 10
      3:13-cr-30084-SEM-TSH # 69   Page 2 of 10




trafficking crime, in violation of 18 U.S.C. § 924(c)(1)(A)(i)-(iii).

Count Five charged Defendant with possessing a firearm as an

unlawful user of a controlled substance, in violation of 18 U.S.C. §

922(g)(3).

      According to the Presentence Investigation Report (PSR)

prepared for Defendant’s sentencing, Defendant maintained a

house that he used to grow marijuana. PSR (d/e 34), ¶ 10. As a

result of this house having been burglarized, Defendant began

staying there a few times a week to protect his grow operation. Id. ¶

12.

      On March 18, 2013, the burglar, armed with a firearm,

returned to the grow house and entered through a second-story

window. Id. ¶¶ 13-14. After a struggle, Defendant shot the burglar

three times, killing him. Id. ¶ 14. Then, in an effort to protect his

grow operation, Defendant placed his marijuana plants in a car,

wrapped the burglar’s body in a tarp, retrieved the burglar’s car and

placed the burglar’s body in the trunk, and drove the burglar’s car

to a secluded location. Id. ¶ 16.

      As a result of the events on March 18, 2013, Defendant was

arrested at his girlfriend’s residence. Id. ¶ 20. During a search of


                               Page 2 of 10
     3:13-cr-30084-SEM-TSH # 69   Page 3 of 10




the residence, law enforcement officers found a shotgun, a

handgun, and numerous rounds of ammunition for various

firearms. Id. ¶¶ 20-21. Various individuals reported to law

enforcement that Defendant continued to sell marijuana after the

shooting incident in March 2013. Id. ¶ 19.

     On February 13, 2015, the Court sentenced Defendant to 27

months’ imprisonment on each of Counts One and Five, to run

concurrently, and 120 months’ imprisonment on Count Three, to

run consecutively to the terms of imprisonment imposed on the

other two counts. The Court also imposed a three-year term of

supervised release on each count, with the terms to run

concurrently. The original Indictment and Counts Two, Four, Six,

Seven, and Eight of the Superseding Indictment were dismissed at

Defendant’s sentencing.

     Defendant is currently incarcerated at FCI Forrest City Low

and has a projected release date of May 8, 2024. As of August 19,

2020, the Bureau of Prisons (BOP) reports that FCI Forrest City Low

currently has 17 confirmed cases of COVID-19. See BOP: COVID-

19 Update, Federal Bureau of Prisons, https://www.bop.gov/

coronavirus/ (last accessed August 19, 2020). The BOP also


                             Page 3 of 10
      3:13-cr-30084-SEM-TSH # 69   Page 4 of 10




reports that an additional 664 individuals at FCI Forrest City Low

who contracted COVID-19 have recovered. Id. None of the inmates

at FCI Forrest City Low who have contracted COVID-19 have died.

Id.

      On August 4, 2020, Defendant filed a pro se motion for

compassionate release (d/e 62) pursuant to 18 U.S.C. §

3582(c)(1)(A). Attached to this motion is a written request, dated

May 26, 2020, by Defendant for compassionate release. Nothing on

this form indicates that the request was submitted to the BOP.

      On August 10, 2020, following the appointment of the Federal

Public Defender’s Office to represent Defendant, an amended

Motion for Compassionate Release was filed. Defendant requests

compassionate release based on his obesity and the COVID-19

pandemic. At sentencing, Defendant’s body mass index (BMI) was

31.3. See PSR, ¶ 71 (noting that Defendant “stands 5 feet, 9 inches

tall and weighs 212 pounds”). Defendant now indicates that he

weighs 240 pounds, which gives him a BMI of 35.4.

      Defendant proposes to live with his parents if released from

custody. The United States Probation Office, in a Memorandum

(d/e 66) addressing Defendant’s request for compassionate release,


                              Page 4 of 10
     3:13-cr-30084-SEM-TSH # 69   Page 5 of 10




concludes that Defendant’s parents’ house is a suitable residence

for Defendant.

     On August 13, 2020, the Government filed a Response to the

Defendant’s Motion for Sentence Reduction (d/e 64). According to

the Government, the BOP has no record of any requests by

Defendant to the BOP for compassionate release. The Government

therefore argues that Defendant’s motion for compassionate release

should be denied because Defendant has not exhausted his

administrative rights with the BOP. The Government also opposes

Defendant’s request for compassionate release on the merits,

arguing that obesity does not qualify as an extraordinary and

compelling reason that can justify a sentence reduction pursuant to

18 U.S.C. § 3582(c)(1)(A).

     On August 18, 2020, Defendant filed a reply (d/e 67) to the

Government’s response. In the reply, Defendant cites to several

cases in which the Government conceded that an inmate’s medical

condition that the CDC has identified as a risk factor for COVID-19

is an extraordinary and compelling reason for release. Defendant

also notes that he has not been disciplined while in BOP custody

and that he has tested negative for COVID-19 three times, with the


                             Page 5 of 10
     3:13-cr-30084-SEM-TSH # 69   Page 6 of 10




most recent negative test occurring on July 31, 2020.

     The Government filed a Notice of Additional Persuasive

Authority (d/e 68) on August 18, 2020. The Government cites a

recent case from this district in which obesity was not found to be

an extraordinary and compelling reason warranting a sentence

reduction pursuant to 18 U.S.C. § 3582(c)(1)(A).

                            II. ANALYSIS

     As a general matter, the Court is statutorily prohibited from

modifying a term of imprisonment once it has been imposed. See

18 U.S.C. § 3582(c). However, several statutory exceptions exist,

one of which allows the Court to grant a defendant compassionate

release if certain requirements are met. See 18 U.S.C. §

3582(c)(1)(A).

     Section 603(b)(1) of the First Step Act amended the statutory

language at 18 U.S.C. § 3582(c)(1)(A). See First Step Act of 2018,

Pub. L. No. 115-391, 132 Stat 5194. Prior to the First Step Act, the

Court could grant a defendant compassionate release only if the

Director of the BOP filed a motion seeking that relief. With the

enactment of the First Step Act, 18 U.S.C. § 3582(c)(1)(A) now

allows an inmate to file with the Court a motion for compassionate


                             Page 6 of 10
     3:13-cr-30084-SEM-TSH # 69   Page 7 of 10




release, but only after exhausting administrative review of a BOP

denial of the inmate’s request for BOP to file a motion or waiting 30

days from when the inmate’s request was received by the BOP,

whichever is earlier. The statute now provides as follows:

     The court, upon motion of the Director of the Bureau of
     Prisons, or upon motion of the defendant after the
     defendant has fully exhausted all administrative rights to
     appeal a failure of the Bureau of Prisons to bring a
     motion on the defendant’s behalf or the lapse of 30 days
     from the receipt of such a request by the warden of the
     defendant’s facility, whichever is earlier, may reduce the
     term of imprisonment (and may impose a term of
     probation or supervised release with or without
     conditions that does not exceed the unserved portion of
     the original term of imprisonment), after considering the
     factors set forth in section 3553(a) to the extent that they
     are applicable, if it finds that—

     (i) extraordinary and compelling reasons warrant such a
     reduction . . . and that such a reduction is consistent
     with applicable policy statements issued by the
     Sentencing Commission.

18 U.S.C. § 3582(c)(1)(A).

     Having considered the relevant factors set forth in 18 U.S.C. §

3553(a), the Court concludes that Defendant has not established

that extraordinary and compelling reasons warrant a reduction in

his term of imprisonment. The spread of COVID-19 has presented

extraordinary and unprecedented challenges for the country and



                             Page 7 of 10
     3:13-cr-30084-SEM-TSH # 69   Page 8 of 10




poses a serious issue for prisons. Due to the infectious nature of

the virus, the Centers for Disease Control and Prevention (CDC) and

state governments have advised individuals to practice good

hygiene, social distancing, and isolation. Social distancing can be

difficult for individuals living in a prison.

     In addition, Defendant’s current BMI is 35.4. The CDC’s

current position is that individuals with a BMI of 30 or higher are at

increased risk of severe illness from COVID-19. See People Who Are

at Higher Risk for Severe Illness - Coronavirus, Centers for Disease

Control and Prevention, https://www.cdc.gov/coronavirus/2019-

ncov/need-extra-precautions/groups-at-higher-risk.html (last

accessed August 19, 2020). An obese inmate housed in a BOP

facility with current cases of COVID-19 has established an

extraordinary and compelling reason that can justify a sentence

reduction pursuant to 18 U.S.C. § 3582(c)(1)(A).

     That does not mean that every inmate who is obese—or suffers

from some other health issue that increases the risk that COVID-19

poses—is entitled to compassionate release, however. After

considering the factors set forth in 18 U.S.C. § 3553(a), the Count

finds that a reduction in Defendant’s term of imprisonment is not


                              Page 8 of 10
     3:13-cr-30084-SEM-TSH # 69   Page 9 of 10




warranted.

     In the course of committing his offenses, Defendant shot and

killed an armed intruder who broke into the house where Defendant

grew and stored marijuana plants. While the shooting was deemed

to be legally justified, this case highlights why possessing,

brandishing, or discharging a firearm in furtherance of a drug

trafficking crime is a serious offense worthy of significant

punishment. Indeed, Defendant’s sole reason for staying at his

grow house on the night of the shooting was to protect his

marijuana operation from would-be burglars.

     In addition, Defendant continued to sell marijuana after

having shot and killed a man who tried to steal his marijuana. And

Defendant was arrested at a residence in which two guns and

numerous rounds of ammunition were found. Although Defendant

has not been disciplined while in BOP custody, the Court finds that

Defendant’s release would pose a serious danger to the community.

See U.S.S.G. § 1B1.13 (stating that a sentence reduction pursuant

to 18 U.S.C. § 3582(c)(1)(A) requires a finding that “the defendant is

not a danger to the safety of any other person or to the

community”).


                             Page 9 of 10
    3:13-cr-30084-SEM-TSH # 69   Page 10 of 10




                         III. CONCLUSION

     For the reasons set forth above, Defendant Charles Brackhan’s

Motion for Compassionate Release (d/e 63) and Defendant’s pro se

motion for compassionate release (d/e 62) are DENIED.



ENTER: August 19, 2020

                                 /s/ Sue E. Myerscough
                                 SUE E. MYERSCOUGH
                                 UNITED STATES DISTRICT JUDGE




                           Page 10 of 10
